In an action for a judicial separation, plaintiff wife appeals: (1) from an order of the Supreme Court, Nassau County, dated January 19, 1962, which awarded her $100 a week alimony pendente lite, and $1,000 counsel fees; and (2) from an order of said court, dated February 1, 1962, which denied her motion, based on additional facts and papers, for leave to renew and reargue her motion for temporary alimony and for counsel fees. Order, dated February 1, 1962, *807affirmed, without costs. No opinion. Appeal from order, dated January 19, 1962, dismissed, without costs. This order was superseded by the later order of February 1,1962 (cf. Bentz v. Krasner, 15 A D 2d 669). Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.